March 14, 1924. The opinion of the Court was delivered by
These two cases involved the same questions, and were heard on Circuit and in this Court together.
In Orangeburg County a public highway ran from Neeses to Springfield. There was a neighborhood road that connected with the public highway. The public highway had a ditch on either side. At the intersection of these two roads a galvanized pipe was put in the ditch and dirt thrown over it. The pipe was defective, and a horse and mule belonging to the plaintiffs were injured. The County was sued and denied liability on the ground that the crossing was made only for the benefit of those who used the neighborhood road. The judgments were for the plaintiffs, and the defendant appealed. All the testimony showed that the animals were injured by the defective piping used to prevent the interruption of the flow of the water in the ditch, constructed and used to drain the public road.
I. The defendant moved for directed verdicts. His Honor could not have granted these motions. In the absence of evidence to the contrary, we must assume that the County dug its ditches within its right of way. There was abundant evidence that the place of the injury was within the public road. Of course, if the injury had been in the neighborhood road, the County would not *Page 337 
have been liable under the authorities cited by the appellant, but there was no such evidence. The highway was not built solely for the benefit of people living at Neeses and Springfield. The County cannot dig ditches or build fences along its highway and exclude the people living along the way from the use of the highway. There must be crossings, and the County has exclusive control of that portion that is upon the public highway. The traveler coming to a public highway, intending to travel thereon, is using the public highway as a public highway from the time he crosses the line until he leaves it. In both cases the animals were injured by defective pipes furnished by the County, while they were on the public highway, using it as a public highway. The exceptions raising this question are overruled.
II. The other assignment of error is that his Honor refused to tell a juror where the line of the highway ran. That was, in the most favorable view to the appellant, a question of fact upon which his Honor could express no opinion.
The judgment appealed from is affirmed.
MESSRS. JUSTICES WATTS and MARION concur.